COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Russell Aaron Hester v. The State of Texas

Appellate case number:   01-18-00764-CR

Trial court case number: 17-CR-2105

Trial court:             10th District Court of Galveston County

        The State’s brief was originally due on November 26, 2018. The Court granted two
extensions until February 27, 2019. When the Court granted the last extension, the Court warned
that no further extensions would be granted.
       On February 27, 2019, the State requested a third extension. The motion for extension is
denied. The State’s brief is due on or before March 8, 2019. No extensions will be granted.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Richard Hightower_______________
                    Acting individually  Acting for the Court


Date: _March 5, 2019__